United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1190
                                  ___________

Rayon Burns Simmons,                   *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Missouri.
                                       *
United States of America,              *       [UNPUBLISHED]
                                       *
                  Appellee.            *
                                  ___________

                             Submitted: May 5, 2005
                                Filed: May 9, 2005
                                 ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

      Rayon Burns Simmons appeals the district court’s* denial of Simmons's motion
to expunge his criminal record. Simmons has provided no basis for the relief he
seeks. Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      *
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.